Citation Nr: 1542118	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-24 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1974 and from March 1977 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2015, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2011 statement in support of his claim of service connection for type 2 diabetes mellitus, the Veteran asked VA's help in associating with the record a "May 1979" examination he had at the "Landshut Military Hospital" while stationed in Germany.  Similarly, at the July 2015 personal hearing before the undersigned, he testified that a "May 1978" examination he had at the "Landstewart Military Hospital" while stationed in Baumholder, Germany may contain information, including laboratory findings, which would document the onset of his diabetes mellitus while on active duty.  However, while the record shows that VA obtained and associated with the claims file the Veteran's service treatment records and these records contain laboratory findings from September 1977, April 1978, and July 1978 as well as examinations from November 1973, February 1977, and January 1980, they do not include an examination report and/or laboratory findings from either May 1978 or May 1979 from Landshut Military Hospital/Landstewart Military Hospital.  Therefore, the Board finds that a remand is required for VA to undertake a search for these alleged outstanding service department records.  See 38 U.S.C.A. § 5103A (b) (West 2014).

Similarly, the Veteran testified at the July 2015 hearing that he was first diagnosed with type 2 diabetes mellitus in 1998 at VA.  The record also shows that the Veteran receives ongoing treatment from the New Orleans VA Medical Center.  However, the existing record only contains treatment records from the New Orleans VA Medical Center dated from February 2011 to September 2012.  Therefore, while the appeal is in remand status all pre-February 2011 as well as all post-September 2012 treatment records from the New Orleans VA Medical Center should be obtained and associated with the claims file.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Lastly, the Board notes that the Veteran testified in July 2015 that he had problems with observable symptoms of the first signs of type 2 diabetes mellitus while on active duty (i.e., frequent urination, dizziness, headaches, blood in his urine, and weight loss) as well as continued problems since that time (i.e., frequent urination).  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) (holding that lay persons are competent to report on the observable signs of their disorders because it comes to them thru their senses).  Moreover, service treatment records document the Veteran's complaints and treatment for frequent urination, dizziness, headaches, and blood in his urine.  See, e.g., service treatment records dated in September 1977, April 1978, May 1978, and July 1978.  Additionally, the post-service records show that the Veteran has carried a diagnosis of type 2 diabetes mellitus since 1999.  Therefore, the Board finds that a remand is also required to obtain a medical opinion as to the relationship, if any, between the Veteran's current type 2 diabetes mellitus and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  In providing this opinion, the examiner must not only consider the Veteran's credible lay claims regarding having observable symptoms of the first signs of type 2 diabetes mellitus while on active duty but the laboratory findings from September 1977, April 1978, and July 1978 in which it was reported his glucose was normal/negative and the January 1980 separation examination in which it was reported his sugar was negative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate department or agency and request that a search be made for a May 1978 or May 1979 examination of the Veteran, to include all laboratory findings, conducted at the Landshut Military Hospital/Landstewart Military Hospital, in Germany.

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associated with the claims file all of the Veteran's pre-February 2011 and post-September 2012 treatment records from the New Orleans VA Medical Center.

As to the pre-February 2011 VA treatment records, because these are Federal records efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

3.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the origins of his type 2 diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that that the Veteran's type 2 diabetes mellitus is due to his military service or has continued since that time?

(b)  Is it at least as likely as not that the Veteran's type 2 diabetes mellitus manifested to a compensable degree in either of the first post-service years?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

In providing the requested opinions, the examiner should specifically discuss the Veteran's claims that the documented problems he had while on active duty with frequent urination, dizziness, headaches, and blood in his urine were the first signs of the type 2 diabetes mellitus that VA did not diagnose until 1999.

In providing the requested opinions, the examiner should also specifically discuss the laboratory findings from September 1977, April 1978, and July 1978 in which it was reported his glucose was normal/negative and the January 1980 separation examination in which it was reported his sugar was negative.

In providing the requested opinions, the examiner cannot rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any other needed development, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the statement of the case to include the medical evidence that was added to Virtual VA in September 2012.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

